Exhibit 99.1 Annual Meeting of Holders of Common Shares of Kinross Gold Corporation (the “Issuer”) May 4, 2011 REPORT OF VOTING RESULTS National Instrument 51-102 Continuous Disclosure Obligations Section 11.3 Item 1: Election of Directors By a vote, the results of which are outlined below, the following directors were elected to hold office for the ensuing year or until their successors are elected or appointed: Vote Type Voted Voted (%) O/S (%) JOHN A. BROUGH For Withheld Non Votes TYE W. BURT For Withheld Non Votes JOHN K. CARRINGTON For Withheld Non Votes RICHARD P. CLARK For Withheld Non Votes JOHN M.H. HUXLEY For Withheld Non Votes JOHN A. KEYES For Withheld Non Votes CATHERINE MCLEOD-SELTZER For Withheld Non Votes GEORGE F. MICHALS For Withheld Non Votes JOHN E. OLIVER For 728,912,049 97.65 64.21 Withheld Non Votes TERENCE C.W. REID For Withheld Non Votes Item 2:Appointment of Auditors By a vote, KPMG LLP were appointed auditors of the Corporation to hold office until the close of the next annual meeting of shareholders or until their successors are appointed, and the directors of the Corporation were authorized to fix the remuneration of the auditors. Voted O/S Vote Type Voted (%) (%) For Withheld Non Votes 0 0 Item 3:Amendment to Share Incentive Plan By a vote by ballot, the Shareholders approved an ordinary resolution to amend the Share Incentive Plan of the Corporation to increase the number of common shares of the Corporation issuable thereunder from 22,833,333 to 26,833,333.The Shareholders present in person or represented by proxy at the Meeting voted as follows: Vote Type Total Votes Voted (%) O/S (%) Votes in Favour 89.31% Votes Against 10.69% Non Votes Spoiled Item 4:Amendment to Restricted Share Plan By a vote by ballot, the Shareholders approved an ordinary resolution to amend the Restricted Share Plan of the Corporation to increase the number of common shares of the Corporation issuable thereunder from 8,000,000 to 20,000,000.The Shareholders present in person or represented by proxy at the Meeting voted as follows: Vote Type Total Votes Voted (%) O/S (%) Votes in Favour Votes Against Non Votes Spoiled Item 5:Executive Compensation By a vote by ballot, the Shareholders approved an advisory resolution on Kinross’ approach to executive compensation. Vote Type Total Votes Voted (%) O/S (%) Votes in Favour Votes Against Non Votes Spoiled KINROSS GOLD CORPORATION /s/ Shelley M. Riley Shelley M. Riley Vice President, Administration and Corporate Secretary 2
